DETAILED ACTION
Status of Claims:
Claims 1 – 24 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/28/2022 and 09/02/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 4, 7 – 12, 15 – 20, and 23 – 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hong (US 20130097516).

As per claim 1, a method comprising: 
	sending, by a first computing device and to a second computing device that is connected to a video rendering device, a request to fling a content item from the first computing device to the video rendering device (The term "network mode" indicates a mode in which the user terminal device 100 (first computing device) searches content from its network and provides the identified content to a rendering device …  the user terminal device 100 broadcasts a data request signal via the AP 200 (second computing device), See ¶30); 
	receiving, from the second computing device, an indication of an acceptance of the request (In response to receiving the data request signal via the AP 200 (second computing device), each of the devices 10, 20, 30, and 40 transmits a response signal (indication of an acceptance) including device information relating to a corresponding device, See ¶31); and 
	based on the acceptance of the request, flinging the content item from the first computing device to the video rendering device for output (In response to the selection of the target-rendering device, the user terminal device 100 directly transmits the selected content to the target-rendering device, See ¶37).

As per claim 2, the method of claim 1, wherein the flinging the content item from the first computing device to the video rendering device comprises sending, by the first computing device, the content item directly to the video rendering device (In response to the selection of the target-rendering device, the user terminal device 100 directly transmits the selected content to the target-rendering device, See ¶37).

As per claim 3, the method of claim 1, wherein the flinging the content item from the first computing device to the video rendering device comprises sending, by the first computing device, the content item to the second computing device for flinging to the video rendering device (In response to the selection of the target-rendering device, the user terminal device 100  … transmits a control signal to the DMS having the selected content so that the DMS having the selected content transmits the selected content to the target-rendering device (via AP 200 as second computing device), See ¶37 … The user terminal device 100 and each of the devices 10, 20, 30, and 40 form a network via the AP 200, see ¶25).

As per claim 4, the method of claim 1, wherein the flinging the content item from the first computing device to the video rendering device is based on a user selection, at the second computing device, of an output device connected to the video rendering device (In response to the selection of content in the network mode UI, the user terminal device 100 displays a list of devices from which to select the target-rendering device. In response to the selection of the target-rendering device from the list of devices, the user terminal device 100 transmits a control signal to a DMS to send the selected content to the target-rendering device (output device), See ¶36).

As per claim 7, the method of claim 1, further comprising receiving a user selection of the content item, wherein the flinging the content item from the first computing device to the video rendering device is based on the user selection of the content item (In response to the selection of content in the network mode UI, the user terminal device 100 displays a list of devices from which to select the target-rendering device. In response to the selection of the target-rendering device from the list of devices, the user terminal device 100 transmits a control signal to a DMS to send the selected content to the target-rendering device (output device), See ¶36).

As per claim 8, the method of claim 1, wherein the flinging the content item from the first computing device to the video rendering device is based on at least one of: 
	a Miracast protocol; 
	an Airplay protocol; or 
	a Digital Living Network Alliance (DLNA) protocol (The term `content sharing function` indicates a function of sharing content between multiple devices and allowing the multiple devices to reproduce the shard content. For example, the content sharing function is a Digital Living Network Alliance (DLNA) function, See ¶26 / Alternative language at least one of requires only one of the protocols).

As per claim 9, a system comprising: 
a first computing device (User terminal device 100, See ¶25); 
a second computing device (Access Point 200, See ¶25); and
 a video rendering device (Devices 10, 20, 30 and 40, See ¶25) connected to the second computing device (Access Point 200, See ¶25), wherein the first computing device comprises: 
	one or more first processors; and 
	memory storing first instructions that, when executed by the one or more first processors (The processes, functions, methods, and/or software described herein is recorded, stored, or fixed in one or more computer-readable storage media that includes program instructions to be implemented by a computer to cause a processor to execute or perform the program instructions, See ¶101), cause the first computing device to: 
	send, to the second computing device, a request to fling a content item from the first computing device to the video rendering device (The term "network mode" indicates a mode in which the user terminal device 100 (first computing device) searches content from its network and provides the identified content to a rendering device …  the user terminal device 100 broadcasts a data request signal via the AP 200 (second computing device), See ¶30); 
	receive, from the second computing device, an indication of an acceptance of the request (In response to receiving the data request signal via the AP 200 (second computing device), each of the devices 10, 20, 30, and 40 transmits a response signal (indication of an acceptance) including device information relating to a corresponding device, See ¶31); and 
	based on the acceptance of the request, fling the content item to the video rendering device for output (In response to the selection of the target-rendering device, the user terminal device 100 directly transmits the selected content to the target-rendering device, See ¶37); and 
	wherein the second computing device comprises: 
	one or more second processors; and 
	memory storing second instructions that, when executed by the one or more second processors (The processes, functions, methods, and/or software described herein is recorded, stored, or fixed in one or more computer-readable storage media that includes program instructions to be implemented by a computer to cause a processor to execute or perform the program instructions, See ¶101), cause the second computing device to: 
	send the indication of the acceptance of the request (In response to receiving the data request signal via the AP 200 (second computing device), each of the devices 10, 20, 30, and 40 transmits a response signal (indication of an acceptance) including device information relating to a corresponding device, See ¶31).

As per claim 10, the system of claim 9, wherein the first instructions, when executed by the one or more first processors, cause the first computing device to fling the content item to the video rendering device by causing sending the content item directly to the video rendering device (In response to the selection of the target-rendering device, the user terminal device 100 directly transmits the selected content to the target-rendering device, See ¶37).

As per claim 11, the system of claim 9, wherein: the first instructions, when executed by the one or more first processors, cause the first computing device to fling the content item to the video rendering device by causing sending the content item to the second computing device; and the second instructions, when executed by the one or more second processors, cause the second computing device to send the content item to the video rendering device (In response to the selection of the target-rendering device, the user terminal device 100  … transmits a control signal to the DMS having the selected content so that the DMS having the selected content transmits the selected content to the target-rendering device (via AP 200 as second computing device), See ¶37 … The user terminal device 100 and each of the devices 10, 20, 30, and 40 form a network via the AP 200, see ¶25).

As per claim 12, the system of claim 9, wherein the first instructions, when executed by the one or more first processors, cause the first computing device to fling the content item to the video rendering device by causing flinging the content item based on a user selection, at the second computing device, of an output device connected to the video rendering device (In response to the selection of content in the network mode UI, the user terminal device 100 displays a list of devices from which to select the target-rendering device. In response to the selection of the target-rendering device from the list of devices, the user terminal device 100 transmits a control signal to a DMS to send the selected content to the target-rendering device (output device), See ¶36).

As per claim 15, the system of claim 9, wherein the first instructions, when executed by the one or more first processors, cause the first computing device to: receive a user selection of the content item; and fling the content item to the video rendering device by causing flinging the content item based on the user selection (In response to the selection of content in the network mode UI, the user terminal device 100 displays a list of devices from which to select the target-rendering device. In response to the selection of the target-rendering device from the list of devices, the user terminal device 100 transmits a control signal to a DMS to send the selected content to the target-rendering device (output device), See ¶36).

As per claim 16, the system of claim 9, wherein the first instructions, when executed by the one or more first processors, cause the first computing device to fling the content item from the first computing device to the video rendering device by causing flinging the content item based on at least one of: 
	a Miracast protocol; 
	an Airplay protocol; or a 
	Digital Living Network Alliance (DLNA) protocol(The term `content sharing function` indicates a function of sharing content between multiple devices and allowing the multiple devices to reproduce the shard content. For example, the content sharing function is a Digital Living Network Alliance (DLNA) function, See ¶26 / Alternative language at least one of requires only one of the protocols).

As per claim 17, a non-transitory computer readable medium storing instructions that, when executed, cause: 
	sending, by a first computing device and to a second computing device that is connected to a video rendering device, a request to fling a content item from the first computing device to the video rendering device (The term "network mode" indicates a mode in which the user terminal device 100 (first computing device) searches content from its network and provides the identified content to a rendering device …  the user terminal device 100 broadcasts a data request signal via the AP 200 (second computing device), See ¶30); 
	receiving, from the second computing device, an indication of an acceptance of the request (In response to receiving the data request signal via the AP 200 (second computing device), each of the devices 10, 20, 30, and 40 transmits a response signal (indication of an acceptance) including device information relating to a corresponding device, See ¶31); and 
	based on the acceptance of the request, flinging the content item from the first computing device to the video rendering device for output (In response to the selection of the target-rendering device, the user terminal device 100 directly transmits the selected content to the target-rendering device, See ¶37).

As per claim 18, the non-transitory computer readable medium of claim 17, wherein the instructions, when executed, cause flinging the content item from the first computing device to the video rendering device by causing sending the content item directly to the video rendering device (In response to the selection of the target-rendering device, the user terminal device 100 directly transmits the selected content to the target-rendering device, See ¶37).

As per claim 19, the non-transitory computer readable medium of claim 17, wherein the instructions, when executed, cause flinging the content item from the first computing device to the video rendering device by causing sending the content item from the first computing device to the second computing device for flinging to the rendering device (In response to the selection of the target-rendering device, the user terminal device 100  … transmits a control signal to the DMS having the selected content so that the DMS having the selected content transmits the selected content to the target-rendering device (via AP 200 as second computing device), See ¶37 … The user terminal device 100 and each of the devices 10, 20, 30, and 40 form a network via the AP 200, see ¶25).

As per claim 20, the non-transitory computer readable medium of claim 17, wherein the instructions, when executed, cause flinging the content item from the first computing device to the video rendering device by causing flinging the content item based on a user selection, at the second computing device, of an output device connected to the video rendering device (In response to the selection of content in the network mode UI, the user terminal device 100 displays a list of devices from which to select the target-rendering device. In response to the selection of the target-rendering device from the list of devices, the user terminal device 100 transmits a control signal to a DMS to send the selected content to the target-rendering device (output device), See ¶36).

As per claim 23, the non-transitory computer readable medium of claim 17, wherein the instructions, when executed, cause: receiving a user selection of the content item; and flinging the content item from the first computing device to the video rendering device by causing flinging the content item based on the user selection of the content item (In response to the selection of content in the network mode UI, the user terminal device 100 displays a list of devices from which to select the target-rendering device. In response to the selection of the target-rendering device from the list of devices, the user terminal device 100 transmits a control signal to a DMS to send the selected content to the target-rendering device (output device), See ¶36).

As per claim 24, the non-transitory computer readable medium of claim 17, wherein the instructions, when executed, cause flinging the content item from the first computing device to the video rendering device by causing flinging the content item based on at least one of: 
	a Miracast protocol; 
	an Airplay protocol; or 
	a Digital Living Network Alliance (DLNA) protocol (The term `content sharing function` indicates a function of sharing content between multiple devices and allowing the multiple devices to reproduce the shard content. For example, the content sharing function is a Digital Living Network Alliance (DLNA) function, See ¶26 / Alternative language at least one of requires only one of the protocols).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 – 6, 13 – 14, and 21 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Hong (US 20130097516) and in view of McInerney (US 20120151006).

As per claim 5, Hong disclose all limitations of claim 1. 

	Hong however does not expressly disclose:
	wherein the second computing device is connected to the video rendering device via a private network of an access point, and wherein the sending the fling request to the second computing device comprises sending the request via a public network of the access point.

	McInerney discloses:
	the method of claim 1, wherein the second computing device is connected to the video rendering device via a private network of an access point, and wherein the sending the fling request to the second computing device comprises sending the request via a public network of the access point (FIG. 4 is a flow chart that illustrates an exemplary embodiment of a WAN-to-DLNA content delivery process 400. The process 400 can be performed to accommodate the delivery of digital content intended for rendering at a DLNA renderer device (rendering device) operating within a local network … The content delivery device is operating in a WAN (public network) that is external to and distinct from the local network (private network) in which the mobile content relay device (second computing device) is operating, See ¶44).

	It would have been obvious to an artisan of ordinary skill in the art before the Applicant's effective filing date of the claimed invention to combine McInerney’s teaching of a private network and a public network, along with sending a request to fling a content item from the first computing device to the video rendering device to improve Hong’s system. Both Hong and McInerney discloses systems for sharing content using DLNA. McInerney’s system includes a WAN public network that delivers content to a local or private network. The combination is an improvement upon the existing system because a request to fling a content item can be sent from the first computing device to the video rendering device, as taught by Hong, where the fling request can be sent from a public network to a second computing device in a private network, as taught by McInerney, to allow seamless transmission of content between devices in various networks.

As per claim 6, the method of claim 1, wherein the sending the request to the second computing device is based on a user selection, from an address book at the first computing device, of a user associated with the second computing device (McInerney, For example, the user of a remote computer device or a remote cellular telephone device could view his or her contacts list for an applicable application or program (e.g., an email application, an instant messaging application, a chat room feature, an online social networking application, the native address book feature, etc.), and that contacts list will include entries for one or more DLNA renderer devices operating within the local network established in the home of another person, along with the current content delivery status of those DLNA renderer devices, See ¶43).

	Hong fails to teach wherein the sending the request to the second computing device is based on a user selection, from an address book at the first computing device, of a user associated with the second computing device. In the same field of endeavor, McInerney teaches an address book containing contact lists for DLNA renderer devices. It would have been obvious before the effective filing date of the claimed invention to further modify Hong to include McInerney’s teaching of a user selection from address book of a user associated with the second computing device, to allow seamless transmission of content between devices.

As per claim 13, the system of claim 9, wherein the video rendering device is connected to the second computing device via a private network of an access point, and wherein the first instructions, when executed by the one or more first processors, cause the first computing device to send, to the second computing device, the request by causing sending the request via a public network of the access point (McInerney, FIG. 4 is a flow chart that illustrates an exemplary embodiment of a WAN-to-DLNA content delivery process 400. The process 400 can be performed to accommodate the delivery of digital content intended for rendering at a DLNA renderer device (rendering device) operating within a local network … The content delivery device is operating in a WAN (public network) that is external to and distinct from the local network (private network) in which the mobile content relay device (second computing device) is operating, See ¶44).

As per claim 14, the system of claim 9, wherein the first instructions, when executed by the one or more first processors, cause the first computing device to send, to the second computing device, the request to by causing sending the request based on a user selection, from an address book at the first computing device, of a user associated with the second computing device (McInerney, For example, the user of a remote computer device or a remote cellular telephone device could view his or her contacts list for an applicable application or program (e.g., an email application, an instant messaging application, a chat room feature, an online social networking application, the native address book feature, etc.), and that contacts list will include entries for one or more DLNA renderer devices operating within the local network established in the home of another person, along with the current content delivery status of those DLNA renderer devices, See ¶43).

As per claim 21, the non-transitory computer readable medium of claim 17, wherein the second computing device is connected to the video rendering device via a private network of an access point, and wherein the instructions, when executed, cause sending the request to the second computing device by causing sending the request via a public network of the access point (McInerney, FIG. 4 is a flow chart that illustrates an exemplary embodiment of a WAN-to-DLNA content delivery process 400. The process 400 can be performed to accommodate the delivery of digital content intended for rendering at a DLNA renderer device (rendering device) operating within a local network … The content delivery device is operating in a WAN (public network) that is external to and distinct from the local network (private network) in which the mobile content relay device (second computing device) is operating, See ¶44).

As per claim 22, the non-transitory computer readable medium of claim 17, wherein the instructions, when executed, cause sending the request to the second computing device by causing sending the fling request based on a user selection, from an address book at the first computing device, of a user associated with the second computing device (McInerney, For example, the user of a remote computer device or a remote cellular telephone device could view his or her contacts list for an applicable application or program (e.g., an email application, an instant messaging application, a chat room feature, an online social networking application, the native address book feature, etc.), and that contacts list will include entries for one or more DLNA renderer devices operating within the local network established in the home of another person, along with the current content delivery status of those DLNA renderer devices, See ¶43).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZIA NAOREEN whose telephone number is (571)270-7282. The examiner can normally be reached M-F: 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZIA NAOREEN/Examiner, Art Unit 2458